DETAILED CORRESPONDENCE
This Office action is in response to the application filed 7/14/2021, with claim 21-40 are, with 1-20 canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/13/2021 on has been entered.

Claim Objections
The objection for claim 39 in the previous Office action dating 01/08/2021 has been withdrawn in light of 07/14/2021 correction. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al., US 2016/0231 746, hereinafter Vijayan in view of Williams et al, US 2018/0259976, hereinafter “Williams.

Claim 21. A method for vehicular operation on a road comprising a road network configured to communicate with one or more vehicles on the road, the method comprising: 
receiving a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road (Vijayan: [0014]-[0015], [0020]-[0022], FIG. 2);
determining, based on the signal from first vehicle to the road network, that the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the first vehicle ([0020]—“…vehicle-to-infrastructure (V2I)…It follows that the controller 26 may be further configured to operate the transceiver 54 to communicate an intention of the host-vehicle 12 to either proceed or to wait for the pedestrian 16 to proceed across the travel-path 20. Vijayan teaches in at least paragraph [0015] teaches that the vehicle “…proceed along the travel path 20” which reads on the newly added limitation of a continuous line of intended travel of the first vehicle.);
determining, based on the intended path of the first vehicle on the road, at least one of a speed and a path of a second vehicle with respect to the road ([0020], [0021]—“FIG. 3 illustrates another non-limiting example of a traffic scenario that the system 10 .
Vijayan is silent on adjusting as claimed. However, Williams teaches adjusting, based on the intended path of the first vehicle on the road and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches, the at least one of the speed and the path of the second vehicle with respect to the road (Williams: [0052]—“In another example, the system further includes a means for adjusting vehicle velocity and/or vehicle headway in response to receiving the information set from one of the management system or another vehicle.” See at least Sections 1.2, 1.2.1, 1.2.2, 1.2.3 on pages 14-15. Furthermore, as claimed the element of “and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches” has no effect on the adjustment of the path and speed of the second vehicle because this element requires that the vehicle traverse through the road network. In short it is well known for a vehicle to traverse through such a road network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williams for adjusting the velocity or headway of one vehicle based on different vehicle with Vijayan 

Claim 22. The method of claim 21, wherein the signal comprises data corresponding to the intended path of the first vehicle with respect to the road, with respect to the second vehicle, or both ([0021], figures 1- 3).

Claim 24. The method of claim 21, further comprising a receiver disposed in the second vehicle ([0020]-[0021]—“V2V communication”, FIG. 3,).

Claim 25. The method of claim 21, wherein the second vehicle comprises a plurality of vehicles disposed in front of the first vehicle, behind the first vehicle, to a lateral side of the first vehicle, or any combination thereof (This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of the traffic scenario as claimed).

Claim 26. The method of claim 21, wherein the first vehicle comprises an emergency vehicle (This limitation does not further limit method of claim 1 because the determining steps would be performed regardless of type of vehicle as claimed).

Claim 27. The method of claim 21, wherein the intended path of the first vehicle comprises a parametric curve (This limitation does not further limit the method of claim 

Claim 28. The method of claim 21, further comprising: 
determining a parameter of a traffic control device ([0015] To this end, the controller 26 may include a traffic-analysis-function 58 that considers data relevant to the locations of any pedestrians, other-vehicle, roadway markings, traffic signals, and the like to provide a path-planning-function 38 with options regarding the operation of the host-vehicle 12.); and 		
adjusting, based on a signal received by the traffic control device from the road network, the parameter of the traffic control device with respect to the road ([0015]—“The path-planning-function 38 may be configured to generally determine, among other things, the travel-path 20 for the host-vehicle, and instructs a vehicle-operation-function 40 to either wait, i.e. keep the host-vehicle 12 at the present position, or to proceed along the travel-path 20.”).

Claim 29. The method of claim 21, further comprising to sending a signal to the second vehicle to and inform an occupant of the second vehicle of the intended path of the first vehicle (Taken together the follow citation reads on this limitation: [0015]—“the controller 26 may include a traffic-analysis-function 58 that considers data relevant to the locations of any pedestrians, other-vehicle, roadway markings, traffic signals, and the like to provide a path-planning-function 38 with options regarding the operation of the host-vehicle 12”, [0016]—“Alternatively, the controller may be configured to both .
Claim Rejections - 35 USC § 102
Claims 30-33, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazelton et al. US 2016/0231746, hereinafter Hazelton.

Claim 30. A method for emergency vehicle operation on a road comprising a road network, the method comprising: 
 receiving a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road (Hazelton: [0100], FIG. 2);
determining that the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle ([0065]—“According to a third example, the other vehicle is an emergency vehicle and data contained in the message may include information regarding an emergency vehicle location, an emergency vehicle speed, and a warning light status. The vehicle system is a braking system, a steering system, a forward looking sensor, and/or a powertrain system.”, ;
providing the intended path of the emergency vehicle to a second vehicle via the road network (FIG. 12B); and 
determining at least one of a speed and a path of the second vehicle with respect to the road in response to the intended path of the emergency vehicle (FIG. 12B); and
adjusting, based on the intended path of the emergency vehicle on the road and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches, the at least one of the speed and the path of the second vehicle with respect to the road (Hazelton:[0052]-[0053], [0065-0085], [0210]—“The forward looking sensor 40B may also be employed to adjust the braking rate to accommodate other vehicles already stopped at the intersection controlled by the traffic signaling device 14B.” [0224]—“This set of sub-steps are used to automatically park the autonomous vehicle l0B on the shoulder of the road so that an emergency vehicle 38B that has it's warning lights activated can safely pass the  autonomous vehicle.” “Navigational maker, 334”—FIG. 2E, [0271], FIG. 3C. Furthermore, as claimed the element of “and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches” has no effect on the adjustment of the path and speed of the second vehicle because this element requires that the vehicle traverse through the road network. In short it is well known for a vehicle to traverse through such a road network.)

The method of claim 30, wherein determining the intended path of the emergency vehicle is performed for a distance of at least 1 mile from a current location of the emergency vehicle, at least 2 miles from the current location of the emergency vehicle, or at least 3 miles from the current location of the emergency vehicle ([0204], [0224]).

Claim 32. The method of claim 30, wherein the intended path of the emergency vehicle crosses between at least two lanes of the road (Hazelton teaches “lane change operation” for “vehicle 100E”, yet this teach could be applied to the emergency vehicle. See at least [0271]-[0272]).

Claim 33. The method of claim 30, wherein determining at least one of the speed or the path of the second vehicle comprises determining at least one of the speed or the path of a plurality of second vehicles, and wherein the plurality of second vehicles include vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (see FIG. 2D and FIG. 12B below, when taken together reads on this limitation,  see FIG. 6AE and FIG. 6BE below).

Claim 35. An emergency vehicle comprising: 
a logic device adapted to  receive a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road (Hazelton: [0100], FIG. 2), and to determine that an the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle   ([205]—“The autonomous vehicle 10B includes a computer system connected to a wireless receiver that is configured to receive the electronic messages from the transmitters associated with the infrastructure and/or other vehicles.”, FIG. 14B. It is well known it the art for an emergency vehicle to have a continuous line of intended travel;
a signal transmitter adapted to send a signal including the intended path to a second vehicle via a road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches, wherein the data includes a parametric curve associated with the intended path ([0204]—an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status. This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of shape of the road as claimed. Furthermore, as claimed the element of “and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches” has no effect on the adjustment of the path and speed of the second vehicle because this element requires that the vehicle traverse through the road network. In short it is well known for a vehicle to traverse through such a road network.); and 
wherein at least one of the speed and the path of the second vehicle with respect to the road is adjusted based on the intended path of the emergency vehicle on the road 

Claim 36. The emergency vehicle of claim 35, wherein the road network is adapted to transmit the signal from the emergency vehicle to the second vehicle ([0201]-[0206], FIG. 2D, FIG. 8E).

Claim 37. The emergency vehicle of claim 35, wherein the signal comprises data corresponding to the intended path of the emergency vehicle with respect to the road, with respect to the second vehicle, or both ([0204]—“an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status.).

Claim 39. The emergency vehicle of claim 35, wherein the second vehicle comprises a plurality of vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (This limitation does not further limit emergency vehicle of claim 30 because this subjective traffic scenario does not affect the functionality of the emergency vehicle. Nevertheless .

Claim 40. The emergency vehicle of claim 35, further comprising an audio or visual device configured to receive the signal and to inform an occupant of the second vehicle of the intended path of the emergency vehicle (Following taken together reads on this limitation; [0204]—an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status. [0259]—“Utilizing the V2V Communication System 100D, direct audio or text communications between vehicles may be initiated by an occupant of a vehicle. For example, the occupant of the center vehicle may relay a message to the immediate vehicle in front or rear. As previously mentioned, the V2V Communication system 100D may transmit information down a string of vehicle traveling in a single file down a road.”, see the newly added claim language of “received the signal” is best illustrated in the figure below FIG. 2D below.)

	
Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Troncoso, WO 2019/170940 (Machine Translated).

Claim 23. Vijayan teaches the method of claim 21 as rejected above; however is silent on teaching a smart pavement. Yet, Troncoso teach wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the smart cell (e.g. smart pavement patches) are configure to communicate between each of the smart cells using a cloud protocol see at least FIG. 3-FIG. 6 below and at least page 8-9, [0058]-[0059]—“communicate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Troncoso with the invention of Vijayan because such a combination would reduce traffic accidents (see page 2 of Troncoso).

    PNG
    media_image1.png
    788
    1023
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton in view of Troncoso, WO 2019/170940 (Machine Translated).

Claim 34. Hazelton teaches the method of claim 30 as rejected above; however is silent on teaching a smart pavement. Yet, Troncoso teach wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the smart cell (e.g. smart pavement patches) are configured to communicate between each of the smart cells using a cloud protocol see at least FIG. 3-FIG. 6 and at least page 8-9 and FIG. 1, [0058]-[0059]—“communicate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Troncoso with the invention of Vijayan because such a combination would reduce traffic accidents (see page 2 of Troncoso).


    PNG
    media_image2.png
    661
    650
    media_image2.png
    Greyscale

The emergency vehicle of claim 35, wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the smart cell (e.g. smart pavement patches) are configure to communicate between each of the smart cells using a cloud protocol see at least FIG. 3-FIG. 6 and at least page 8-9 and FIG. 1, [0058]-[0059]—“communicate”). 

Response to Arguments
On page 7 of the Remarks, Applicant alleges that:
“The Office Action concedes that Vijayan, Williams, and Hazelton, alone in any combination, fail to teach or suggest a plurality of smart pavement patches. 
The Office Action then attempts to rely on Troncoso as allegedly teaching the plurality of smart pavement patches. However, the Office Action misconstrues the scope of Troncoso. Troncoso merely states that environmental conditions may be transmitted to a control vehicle from a smart cell that “comprise[s] a passive radio frequency transmission mechanism that responds to the excitation produced by the control module comprised in the vehicles, similar to the operation of the passive RFID tags.” Thus, Troncoso is entirely silent as to receiving a signal from a vehicle at a road network comprising a plurality of smart pavement patches, each having at least one transmitter disposed on or within it.” The Examiner disagrees.
In response: 
it appears that Applicant is attempting to argue an obvious rejection; therefore, Applicant is reminded that “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” (emphasis add) See MPEP 2141.04(a)(I). Furthermore, “[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]. In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)” see MPEP 2145(IV). Hence, what Applicant has alleged as conceding in the previous Office action is actually a proper obviousness rejection under 35 U.S.C. 103.
Applicant has arbitrarily formulated an argument on the basis of the newly amended claim language of “receiving a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road”; however, the Examiner has not been given a fair opportunity to react to the amendment. Therefore, the argument directed to new claim language has been considered but is moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANA D THOMAS/Examiner, Art Unit 3661 

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661